EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of May 16, 2022.

The drawings were received on May 16, 2022.  These drawings are accepted and overcome the previously presented objection thereto.

Applicant’s amendment to claims 1 and 18 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 13 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 13:  The prior art of record fails to disclose or suggest a space-out mechanism that includes a ramp ring with a tapered surface and a lower member having a tapered surface, wherein the lower member is rotationally locked to a tubing hanger body and the tapered surface of the ramp ring and lower member are configured to bear against each other as recited in the claimed combination and method. 

Regarding claims 2-12 and 14-20:  These claims are considered allowable due to their dependence on claim 1 or claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG	
5/23/2022